Citation Nr: 1718224	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-20 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the right shoulder joint.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to November 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was initially granted service connection and a 10 percent rating for his right shoulder in March 2012.  The Veteran disagreed with this initial rating, and the Board issued a decision in June 2016.  That decision granted and initial rating of 20 percent for the Veteran's right shoulder, but remanded the claim for entitlement to a rating in excess of 20 percent due to the Veteran's then imminent total shoulder replacement surgery and to afford the Veteran a new VA examination for his shoulder.


FINDING OF FACT

In an October 2016 statement, prior to a final Board decision, the Veteran asked to withdraw his pending appeal as to the issue of entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the right shoulder joint.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the right shoulder joint are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  Withdrawal of a claim is only effective if the withdrawal is explicit, unambiguous and done with a full understanding of the consequences of such action on the part of the claimant.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57-58 (2011).

As noted above, in a June 2016 decision, the Board partially granted the Veteran's claim for an increased rating, and remanded due to the Veteran's imminent surgery.  In correspondence to the Veteran's Congressperson dated September 7, 2016 and associated with the claims file, the Veteran highlighted that he had undergone a total shoulder replacement in March 2016, but as of the date of the correspondence had still not received the 100 percent rating for such a replacement as warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5051.  The Veteran concluded his statement by stating "I sent a letter . . . to discontinue my appeal for more than 20% . . . [s]o I can get some money."  

A Report of General Information dated October 7, 2016 recorded the Veteran's reiteration that he wished to continue his claim for temporary total disability on his right shoulder.  The statement went on to say that the Veteran "[e]arlier stated he wished to discontinue appeal on same shoulder for increased rating, but he does wish to continue for temporary total disability due to his shoulder replacement."  Yet another Report of General Information from October 7, 2016 reflects that the Veteran wished to drop his remanded appeal to increase his rating on his right shoulder for the claim of arthritis and that "he is now satisfied with the 20% rating outcome of the claim on his right shoulder."  The Board notes that, in a November 2016 rating decision, the Veteran received a 100 percent evaluation for his service-connected right shoulder effective March 11, 2016.

The Board finds that the Veteran's withdrawal of his appeal in September 2016 and October 2016 was explicit and unambiguous.  See DeLisio, 25 Vet. App. at 57-58.  The Veteran communicated that he only wished to seek a temporary total rating on the basis of his total shoulder replacement.  Given this statement, there remain no allegations of errors of fact or law on this issue for appellate consideration.  The Board does not have jurisdiction to review the appeal, and the specified claim must be dismissed.


ORDER

The appeal of the issue of entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the right shoulder joint is dismissed.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


